we need not address it on appeal in the first instance. 2 See McNelton v.
                State, 115 Nev. 396, 416, 990 P.2d 1263, 1276 (1999). Additionally,
                although Daniels challenged the sufficiency of the evidence and propriety
                of the jury instructions in his timely direct appeal, see Daniels v. State,
                Docket No. 53818 (Order of Affirmance, May 7, 2010), he did not raise
                these issues in the instant habeas petition filed below. Therefore, we
                decline to address these claims. See McNelton, 115 Nev. at 416, 990 P.2d
                at 1276.
                             Daniels' petition was untimely because it was filed 20 months
                after this court issued its remittitur in his direct appeal and, failing to
                demonstrate good cause, prejudice, or a miscarriage of justice, the district
                court should have denied his petition on this basis alone.         See NRS
                34.726(1); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996);
                see also State v. Eighth Judicial Dist. Court (Riker), 121 Nev. 225, 236,
                112 P.3d 1070, 1077 (2005) (application of procedural default rules is
                mandatory). Nevertheless, the district court considered the merits of
                Daniels' claim that appellate counsel was ineffective and concluded that
                counsel was not deficient and that Daniels failed to demonstrate prejudice.
                See Strickland v. Washington, 466 U.S. 668, 687 88, 694 (1984); see also
                                                                   -




                Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1113-14 (1996). We
                conclude that the district court reached the right result, albeit for the
                wrong reason. Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970)
                ("If a judgment or order of a trial court reaches the right result, although




                      2 Inhis petition below, Daniels erroneously claimed "[t]he petition is
                being filed within the one year date of the remittitur."

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                                                                                               ENWIM
                    it is based on an incorrect ground, the judgment or order will be affirmed
                    on appeal."). Accordingly, we
                                       ORDER the judgment of the district court AFFIRMED.



                                                                       44.4_7c
                                                           Hardesty




                    cc: Hon. Valorie J. Vega, District Judge
                         Leslie A. Park
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




  SUPREME COURT
          OF
       NEVADA
                                                             3
  (0) 1947A


  ,
171               I IIIMBIEBROMMIfl-